Citation Nr: 0833999	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period from November 1, 2004 
to May 11, 2008  

2.  Entitlement to a rating in excess of 50 percent for the 
period from May 12, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO, in part, granted service 
connection for bilateral hearing loss; an initial 
noncompensable evaluation was assigned, effective November 1, 
2004.  The veteran timely appealed the RO's July 2005 rating 
action to the Board. 

In January 2008, the veteran testified at a Travel Board (TB) 
hearing before the undersigned Veterans Laws Judge at the 
Phoenix, Arizona RO.  A copy of the hearing transcript has 
been associated with the claims file.  

In April 2008, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned for appellate 
review. 

By way of a June 2008 rating action, the RO increased the 
disability rating assigned for hearing loss disability to 50 
percent, effective from May 12, 2008, the date of a VA 
audiological examination report reflecting an increase in 
severity in this disability.  Since the assignment of a 50 
percent rating from May 12, 2008 did not constitute a full 
grant of the benefits sought, the initial rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In view of the foregoing, the issue on appeal has 
been framed as that noted on the title page. 

The veteran's appeal has been advanced on the Board's docket 
due to his advanced age pursuant to 38 C.F.R. § 20.900(c) 
(2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period from November 1, 2004 to May 11, 2008, the 
evidence demonstrates that the veteran's service-connected 
bilateral hearing loss has been manifested by Level I hearing 
acuity in both ears. 

2.  For the period from May 12, 2008, the evidence shows an 
exceptional pattern of hearing loss, which is manifested by 
hearing acuity Levels IX and VII in the right and left ears, 
respectively. 


CONCLUSIONS OF LAW

1.  For the period from November 1, 2004 to May 11, 2008, the 
criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

2.  For the period from May 12, 2008, the criteria for a 
rating in excess of 50 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.   

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for bilateral 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Thus, in view of 
the foregoing case precedent, the Board finds that no further 
VCAA notice was required once VA awarded service connection 
for bilateral hearing loss in July 2005.   Regardless, the 
veteran was provided a copy of the rating criteria for 
evaluating hearing loss disability in the January 2006 
statement of the case.  March 2006 and April 2008 letters 
from VA discussed criteria for assigning disability rates and 
effective dates and described to the veteran in detail how VA 
determines disability ratings what must be shown for a higher 
rating.  The veteran has been fully apprised of the 
information and evidence necessary to substantiate a claim 
for a higher rating.  

	Duty to Assist

VA has fully satisfied the duty to assist the appellant with 
his initial evaluation claim decided in the decision below.  
The file contains service medical and post-service VA 
audiological examination reports, dated in June and November 
2005 and May 2008.  Additionally, statements and testimony of 
the veteran have been associated with the claims file.  As 
noted previously herein, in April 2008, the Board remanded 
the veteran's claim to the RO for additional development, to 
include another VA audiological evaluation.  Pursuant to the 
Board's April 2008 remand directives, VA evaluated the 
veteran in May 2008.  A copy of this VA examination report is 
contained in the claims file.  Finally, a December 2004 
private audiological examination report is also contained in 
the claims file.   

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




II.  Initial Evaluations Laws and Regulations

       General criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).

       Hearing loss criteria

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained. See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  In 
this case, the history of the veteran's disability includes 
the opinion of a VA examiner in April 2005, who opined that 
the appellant's bilateral hearing loss for VA compensation 
purposes was the result of in-service noise exposure.  See 38 
C.F.R. § 3.385 (2007).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.   The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.  Table VIa is used just like 
table VI, but is for application in instances where the 
numeric designation of hearing impairment is based only on 
puretone threshold average.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2007).  In this case, the evidence of record indicates that 
the veteran's service-connected bilateral hearing loss 
pattern fits the requirements of an unusual pattern of 
hearing impairment for the period from May 11, 2008 and 
thereafter.  Id.

III.  Factual Background

A June 2005 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	35 	65	65	46 

Left	20	45	65	70	50

Speech discrimination was 100 percent in both ears.  

A November 2005 VA audiological examination report reflects 
that puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	35 	65	65	46 

Left	20	45	65	70	50

Speech discrimination scores, however, were not provided for 
either ear.  

A May 2008 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	 80	85 	95	105	91

Left	75	80	85	85	81

Speech discrimination scores were 72 and 80 in the right and 
left ears, respectively.  

The Board has also reviewed a December 2004 audiological 
examination report, conducted by Arizona Otolaryngology 
Center (AOC) and submitted by the veteran in March 2006.  The 
Board notes that speech discrimination testing conducted by 
AOC was not done using the Maryland CNC, the standard by 
which VA measures speech discrimination.  See 38 C.F.R. § 
3.385 (2007).  As such, the speech discrimination scores 
reported can not be applied to Table VI.  



IV.  Analysis

       1.  Period from November 1, 2004 to May 11, 2008

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against an initial 
compensable evaluation for bilateral hearing loss for the 
period from November 1, 2004 to May 11, 2008.  In reaching 
the foregoing determination, the Board observes the results 
of a June 2005 VA audiological evaluation report.  A review 
of said report reflects that the veteran's bilateral hearing 
acuity was at Level I for both ears, which corresponded to an 
initial noncompensable percentage disability evaluation for 
the period in question.  See, Table VII at 38 C.F.R. §4.85.  
The results shown on the November 2005 examination report do 
not include speech discrimination scores.  As such, Table VIa 
must be employed to ascertain the numeric designation of 
hearing impairment based only on puretone threshold average.  
A review of this report reflects that the veteran's hearing 
acuity was at Level II for the right ear and Level III for 
the left ear.  The levels shown on both examination reports 
correspond to an initial noncompensable percentage disability 
evaluation for the period in question.  See, Table VII at 
38 C.F.R. §4.85.  As noted previously herein, exceptional 
patterns of hearing impairment for the right and left ears 
were not demonstrated for the period in question.  38 C.F.R. 
§ 4.86.

In short, the medical evidence of record does not document 
hearing loss disability that may be rated at a compensable 
level during the period prior to May 11, 2008. 
	
       2.  For the period from May 11, 2008 

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for bilateral hearing loss 
from May 12, 2008.  

When taking the standard route for rating hearing loss under 
38 C.F.R. § 4.85, and applying the results of the May 2008 VA 
audiological examination with the Table VI chart and then 
plugging the roman numeral designations into the Table VII 
chart (with the right ear being the "poorer" ear), hearing 
acuity levels of VII for the right ear combined with a level 
V for the left ear and resulted in a 30 percent compensation 
evaluation under Diagnostic Code 6103.  

Noting that the veteran's hearing loss disability as shown on 
the May 2008 examination reflected an exceptional pattern of 
hearing impairment, the Board has also considered 38 C.F.R. § 
4.86 (a).  Given that the evidence reflects puretone 
thresholds of 55 decibels or more at each of the 1000, 2000, 
3000, and 4000 Hertz's in the right and left ears, 
consideration using both Tables VI and VIa is warranted  - 
with the result most favorable being employed to rate the 
condition.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  After employing both tables, it is clear that the 
higher roman numeral designation is found utilizing Table 
VIa.  Using that section, the veteran's hearing level in his 
right and left ears translates to auditory acuity Levels IX 
and VII, respectively.  Then, after inserting these levels to 
Table VII of the rating schedule provisions on hearing loss, 
and entering Level IX for the right ear and Level VII for the 
left ear, a 50 percent rating for bilateral hearing loss is 
warranted under Diagnostic Code 6105.  

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting an initial 
compensable evaluation for bilateral hearing loss for the 
period from November 1, 2004 to May 11, 2008, or an 
evaluation in excess of 50 percent for the period from May 
12, 2008 and thereafter. 

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of hearing loss under 
the rating schedule for the periods in question.  It does not 
support assigning different percentage disability ratings 
during the periods in question.

The Board does not find that the disability more closely 
approximates the criteria for a higher evaluation during 
either period, nor does it find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss for the period from November 1, 2004 to May 11, 2008, or 
the matter of entitlement to a rating in excess of 50 percent 
from May 12, 2008 and thereafter.  The preponderance of the 
evidence is clearly against the claims for higher ratings. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).

        V.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, there is 
no marked interference with current employment.  The service-
connected bilateral hearing loss has not required any periods 
of hospitalization since the effective date of service 
connection, i.e., November 1, 2004.  The Board will not, 
therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.


ORDER

An initial compensable evaluation for hearing loss for the 
period from November 1, 2004 to May 11, 2008, is denied.

A rating in excess of 50 percent for hearing loss for the 
period from May 12, 2008 is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


